Case: 2:18-cv-00133-WOB-CJS Doc #: 17 Filed: 11/05/18 Page: 1 of 9 - Page ID#: 49




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                          NORTHERN DIVISION AT COVINGTON

 JULIE HUBER                                      :     CASE NO: 2:18-cv-00133-WOB-CJS
                                                  :
                Plaintiff,                        :     JUDGE: William O. Bertelsman
                                                  :
        v.                                        :
                                                  :
 VINNAT HOTELS, LLC                               :     AMENDED COMPLAINT
 d/b/a COMFORT SUITES                             :
 CINCINNATI AIRPORT, et. al.                      :
                                                  :     (WITH JURY DEMAND)
                Defendants.                       :


       Now comes plaintiff Julie Huber (“Huber”) and for her Amended Complaint against

defendants Vinnat Hotels, LLC, d/b/a Comfort Suites Cincinnati Airport, Inc. (“Vinnat”), and

Rajeev “Rick” Chopra, Individually (“Rajeev”) and states as follows:

                               I. PRELIMINARY STATEMENT

       1.      Plaintiff files her Amended Complaint pursuant to Rule 15(a)(2) of the Federal

Rules of Civil Procedure. Written consent of the opposing parties to file the Amended Complaint

is attached hereto as Exhibit A.

       2.      Plaintiff was an hourly non-exempt employee of defendants. Plaintiff brings this

action against defendants because she was denied overtime pay for hours worked in the defendants’

hotel and terminated in retaliation for protected activity, both in violation of the Fair Labor

Standards Act (“Act”).

       3.      Defendants routinely required plaintiff to work in excess of 40 hours per workweek

without paying her statutorily mandated overtime pay at the rate of one and one-half times her

regular hourly rate in violation of 29 U.S.C. § 207 and applicable provisions of title 29 of the Code

of Federal Regulations.
Case: 2:18-cv-00133-WOB-CJS Doc #: 17 Filed: 11/05/18 Page: 2 of 9 - Page ID#: 50




       4.      Plaintiff seeks overtime pay for the three years preceding the filing of this action,

liquidated damages in an equal amount, declaratory and injunctive relief, damages incurred as a

result of her retaliatory discharge and reasonable attorney’s fees and costs.

                               II. JURISDICTION AND VENUE

       5.      Jurisdiction of the Court is invoked pursuant to 28 U.S.C. § 1331 and 29 U.S.C.

§ 215. Federal jurisdiction is invoked to secure protection and to redress violations of the statutes

of the United States, specifically the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

       6.      The actions complained of by plaintiff occurred within the Northern Division of the

Eastern District of Kentucky. Venue with this Court is appropriate.

                                          III. PARTIES

       7.      Plaintiff Julie Huber is an adult citizen of the United States residing in Boone

County, Kentucky. Plaintiff Huber was employed by defendants as a non-exempt hourly employee

from approximately 2008 through her termination on or about August 4, 2018.

       8.      Defendant Vinnat Hotels, LLC is a for-profit Kentucky Limited Liability Company

having filed its Articles of Incorporation on January 19, 2005.

       9.      Vinnat Hotels, LLC owns and operates a hotel located at 775 Petersburg Road,

Hebron, Kentucky where plaintiff was employed. Vinnat Hotels, LLC was an employer of plaintiff

within the meaning of 29 U.S.C. § 203(d). Vinnat Hotels, LLC is an enterprise within the meaning

of 29 U.S.C. § 203(r).

       10.     Rajeev Chopra is a member and/or owner of Vinnat Hotels, LLC. Mr. Chopra is

actively involved in managing and directing operations of Vinnat Hotels and controls the

operations of the hotel located at 775 Petersburg Road in Hebron, Kentucky.




                                                 2
Case: 2:18-cv-00133-WOB-CJS Doc #: 17 Filed: 11/05/18 Page: 3 of 9 - Page ID#: 51




       11.        Mr. Chopra sets the terms and conditions of employment at the hotel, creates

schedules for the hotel’s employees, sets rates of pay and exercises complete operational control

over the hotel.

       12.        Mr. Chopra is a “person acting directly or indirectly in the interest of an employer

in relation to an employee” and, therefore, an “employer” within the meaning of 29 U.S.C.

§ 203(d).

                            IV. LR 8.1 STATEMENT OF RESIDENCE

       13.        The hotel at which plaintiff formerly worked is located in Boone County, Kentucky.

       14.        Rajeev Chopra is a resident of Boone County, Kentucky.

       15.        Plaintiff is a resident of and formerly worked in Boone County, Kentucky.

       16.        Pursuant to LR 3.1(a)(1)(B), the District Court located in Covington, Kentucky is

the appropriate jury division because a substantial part of the events or omissions giving rise to the

claim occurred in Boone County, Kentucky.

                                   V. STATEMENT OF FACTS

       17.        Plaintiff was employed by defendants at the hotel located at 775 Petersburg Road

in Hebron, Kentucky from 2008 until her employment was terminated on or about August 4, 2018.

       18.        At all relevant times plaintiff was paid on an hourly rather than salaried basis as

defined in 29 CFR § 541.602. At all times during her employment with defendants, plaintiff’s pay

has been subject to reduction for absences of less than one day. As a result, plaintiff is not exempt

from the overtime pay requirements of the FLSA. 29 CFR § 541.603(a).

       19.        At all relevant times, plaintiff often worked six days per week and in excess of 40

hours per workweek. This practice continued up to and including the workweeks starting on:

January 7, 2018 (plaintiff worked 40.5 hours), February 11, 2018 (plaintiff worked 42 hours),




                                                   3
Case: 2:18-cv-00133-WOB-CJS Doc #: 17 Filed: 11/05/18 Page: 4 of 9 - Page ID#: 52




March 4, 2018 (plaintiff worked 46.5 hours), March 25, 2018 (plaintiff worked 46 hours), April

22, 2018 (plaintiff worked 47.5 hours) and June 17, 2018 (plaintiff worked 47 hours).

        20.     Defendants have intentionally misclassified plaintiff as a “manager” to attempt to

avoid paying plaintiff overtime pay in violation of federal law.

        21.     Defendants have instructed plaintiff not to record all the hours she works, including

her time spent each day briefing the employee relieving her from duty on the issues of the day and

stocking goods for the hotel after the completion of her regular shift. Defendants were aware of

and received the benefits of this work, but did not include such hours in plaintiff’s pay.

        22.     In addition to not being paid a salary as provided for in applicable federal

regulations, plaintiff did not perform the duties of a manager exempt from the payment of

overtime. Plaintiff did not have the power to hire or fire employees of defendants. Plaintiff did

not set the schedules for any employee of defendants.

        23.     Plaintiff’s job duties included, but were not limited to, answering telephone calls

from guests / prospective guests, checking guests in and out at the front desk, ordering the products

she was told to order for the hotel, stocking the product received by the hotel and collecting data

for the payroll system.

        24.     Plaintiff has been denied overtime pay in violation of 29 U.S.C. § 207(a).

        25.     On July 25, 2018, plaintiff filed her complaint in this case. (Doc. #1).

        26.     Defendant Vinnat was served with the complaint and summons on August 1, 2018.

(Doc. # 5, PageID #21).

        27.     On the morning of August 4, 2018, plaintiff was terminated by defendants in

retaliation for filing this action.




                                                  4
Case: 2:18-cv-00133-WOB-CJS Doc #: 17 Filed: 11/05/18 Page: 5 of 9 - Page ID#: 53




       28.     As a direct and proximate result of plaintiff’s unlawful termination, she suffered

damages including but not limited to emotional distress, embarrassment, lost income and lost

career advancement opportunities.

                           VI.     STATEMENT OF THE CLAIMS

                                            Count One

                                 FLSA – Denial of Overtime Pay
                                     29 U.S.C. § 207(a)(1)

       29.     Plaintiff repeats and reiterates the previous paragraphs as if fully rewritten herein.

       30.     Defendants’ denial of overtime pay for hours worked in excess of 40 hours per

workweek violates the FLSA, including but not limited to the overtime provisions of 29 U.S.C.

§ 207(a)(1).

       31.     Plaintiff is entitled to recover from defendants overtime pay for all hours worked

in excess of 40 hours per workweek during the period beginning two years prior to the

commencement of this action, together with liquidated damages in an equal amount, and attorney’s

fees pursuant to 29 U.S.C. § 216(b).

                                            Count Two

                                    FLSA – Willful Violation
                                       29 U.S.C. §255(a)

       32.     Plaintiff repeats and reiterates the previous paragraphs as if fully rewritten herein.

       33.     Defendants’ conduct constitutes a willful violation of the FLSA within the meaning

of 29 U.S.C. § 255(a) such that plaintiff is entitled to recover from defendants overtime pay for all

hours worked in excess of 40 hours per workweek during the period beginning three years prior to

the commencement of this action together with liquidated damages in an equal amount and

attorney’s fees pursuant to 29 U.S.C. § 216(b).




                                                  5
Case: 2:18-cv-00133-WOB-CJS Doc #: 17 Filed: 11/05/18 Page: 6 of 9 - Page ID#: 54




                                            Count Three

                                        FLSA – Retaliation
                                       29 U. S. C. §215(a)(3)

       34.      Plaintiff repeats and reiterates the previous paragraphs as if fully rewritten herein.

       35.      Plaintiff filed a complaint against defendants and instituted a legal proceeding to

assert her rights under the Fair Labor Standards Act.

       36.      In response to plaintiff’s legally protected activity, defendants terminated her

employment.

       37.      Plaintiff’s termination violated the protections of the Fair Labor Standards Act,

including but not limited to the prohibition against discharge contained in 29 U.S.C. § 215(a)(3).

       38.      Defendants’ retaliatory discharge of plaintiff has proximately caused her harm,

including emotional distress, embarrassment, loss of income, loss of reputation, and loss of career

advancement opportunities.

       39.      Plaintiff is entitled to appropriate equitable relief pursuant to 29 U.S.C.

§§ 215(a)(3) and 216(b), including without limitation an order enjoining defendants from further

retaliating against plaintiff in accordance with applicable law.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff demands judgement, jointly and severally, against Vinnat Hotels,

LLC and Rajeev Chopra, individually, as follows:

       1.       Judgment against defendants for violating the Fair Labor Standards Act;

       2.       An Order declaring that the defendants’ violations of the Fair Labor Standards Act

were willful;

       3.       An injunction prohibiting defendants from engaging in future overtime violations;




                                                  6
Case: 2:18-cv-00133-WOB-CJS Doc #: 17 Filed: 11/05/18 Page: 7 of 9 - Page ID#: 55




       4.      Judgment awarding plaintiff overtime pay and liquidated damages consistent with

the provisions of the Fair Labor Standards Act;

       5.      Judgment awarding plaintiff her lost wages resulting from the unlawful termination

of her employment and an equal amount in liquidated damages pursuant to the provisions of the

Fair Labor Standards Act;

       6.      Judgment awarding plaintiff her reasonable attorney’s fees and costs in this matter;

and

       7.      Judgment awarding plaintiff such other relief in law and equity to which she is

entitled under the premises.

                                             Respectfully submitted,

                                             MINNILLO & JENKINS Co., LPA


                                             s/ Paul J. Minnillo
                                             Paul J. Minnillo (EDKY Bar No. 95420)
                                             Christian A. Jenkins
                                             (To seek Admission Pro Hac Vice)
                                             Robb S. Stokar
                                             (To seek Admission Pro Hac Vice)
                                             2712 Observatory Avenue
                                             Cincinnati, Ohio 45208
                                             Tel: (513) 723-1600
                                             Fax: (513) 723-1620
                                             pjminnillo@minnillojenkins.com
                                             cjenkins@minnillojenkins.com
                                             rstokar@minnillojenkins.com
                                             Trial Counsel for Plaintiff




                                                  7
Case: 2:18-cv-00133-WOB-CJS Doc #: 17 Filed: 11/05/18 Page: 8 of 9 - Page ID#: 56




                                         JURY DEMAND

       Plaintiff demands a trial by jury as to all issues so triable in this matter.


                                               s/ Paul J. Minnillo
                                               Paul J. Minnillo (EDKY Bar No. 95420)




                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was electronically filed with the Clerk of Courts using
the CM/ECF system on November 5, 2018, which will send notification of such filing to all counsel
of record.

                                               /s/ Paul J. Minnillo
                                               Attorney for Plaintiff




                                                  8
Case: 2:18-cv-00133-WOB-CJS Doc #: 17 Filed: 11/05/18 Page: 9 of 9 - Page ID#: 57




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                           NORTHERN DIVISION AT COVINGTON

   JULIE HUBER                                          CASE NO: 2:18-cv-00133-W0B-CJS

                  Plaintiff,                            JUDGE: William 0. Bertelsman

           v.

   VINNAT HOTELS,LLC                                    Fed. R. Civ. P. 15(a)(2) CONSENT TO
   d/b/a COMFORT SUITES                                 FILE AMENDED COMPLAINT
   CINCINNATI AIRPORT,et. al.

                   Defendants.




                                                                                    matter, hereby
           I, Travers B. Manley, the undersigned counsel for all defendants in this
                                                                                   t to Rule 15(a)(2)
  consent to plaintiff filing her Amended Complaint against all defendants, pursuan

   of the Federal Rules of Civil Procedure.




   Date:



                                                       Respectfully submitted,



                                                       Travers B. Manley, E
                                                       Dinsmore & Shohl LL
                                                       250 W. Main Street, Suite 1400
                                                       Lexington, KY 40507
                                                       Phone:(859)425-1000
                                                       Fax:(859)425-1099
                                                       Email: travers.manley@dinsmore.com
                                                       Attorneyfor Defendants



                                                                                        EXHIBIT A
